[Cite as Simcox v. Ohio Dept. of Transp., 2010-Ohio-6195.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




TIMOTHY SIMCOX

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-03312-AD

Clerk Miles C. Durfey

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} “1)      Plaintiff, Timothy Simcox, filed this complaint against defendant,
Department of Transportation (ODOT), alleging that he suffered property damage to a
2006 Mazda sedan as a proximate cause of negligence on the part of ODOT in
maintaining a hazardous condition on US Route 33 in Columbus. Plaintiff related that
the vehicle he was driving struck a pothole on a ramp from US Route 33 West onto
Hamilton Road North. Plaintiff recalled that the incident occurred on January 22, 2010
at approximately 4:00 a.m.            Plaintiff seeks recovery of damages in the amount of
$308.60, the cost of replacement parts and related repair expenses he incurred as a
result of the vehicle striking the pothole. The filing fee was paid.
        {¶ 2} “2)      Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the City of Columbus and not ODOT bears the
maintenance responsibility for the section of US Route 33 where plaintiff’s incident
occurred. Defendant advised that “the City of Columbus takes care of this section of US
Case No. 2006-03532-AD                    -2-               MEMORANDUM DECISION



33.”   Defendant stated that “[i]n sum, the City of Columbus is responsible for the
maintenance of the roadway upon which plaintiff’s incident occurred (and) [a]s such, the
City of Columbus is the proper party to plaintiff’s claim.” The site of the damage incident
was not on a roadway area maintained by ODOT.
       {¶ 3} “3)   Plaintiff did not respond.
                                CONCLUSIONS OF LAW
       {¶ 4} Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶ 5} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶ 6} The site of the damage-causing incident was not in the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
Case No. 2006-03532-AD         -3-   MEMORANDUM DECISION




Case No. 2006-03532-AD         -3-   MEMORANDUM DECISION




                          Court of Claims of Ohio
                                               The Ohio Judicial Center
                                       65 South Front Street, Third Floor
                                                  Columbus, OH 43215
                                        614.387.9800 or 1.800.824.8263
                                                   www.cco.state.oh.us




TIMOTHY SIMCOX

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

      Case No. 2010-03312-AD

Clerk Miles C. Durfey
Case No. 2006-03532-AD                    -4-               MEMORANDUM DECISION



ENTRY OF ADMINISTRATIVE DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                 ________________________________
                                                 MILES C. DURFEY
                                                 Clerk

Entry cc:

Timothy Simcox                                   Jolene M. Molitoris, Director
1470 Lamb Road                                   Department of Transportation
Carroll, Ohio 43112                              1980 West Broad Street
                                                 Columbus, Ohio 43223
RDK/laa
7/12
Filed 8/6/10
Sent to S.C. reporter 12/10/10